Citation Nr: 0809872	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for DeQuervain's tendonitis 
of the right thumb with tensynovitis of the right hand and 
wrist (claimed as residuals of a right hand injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case for additional development in July 2007.

In October 2007, the veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDING OF FACT

The preponderance of the evidence shows that currently 
diagnosed DeQuervain's tendonitis of the right thumb with 
tensynovitis of the right hand and wrist is not etiologically 
related to any right hand injury the veteran reportedly 
sustained during service.


CONCLUSION OF LAW

DeQuervain's tendonitis of the right thumb with tensynovitis 
of the right hand and wrist was neither incurred in nor 
aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided notice 
under the VCAA and the pertinent implementing regulation by a 
letter mailed in September 2003, prior to the RO's initial 
adjudication of the claim.  Although he was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the right hand 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and pertinent post-service 
medical records.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he suffered an event, injury, or 
disease in service that caused his present right hand 
disability.  Service treatment records are negative for any 
signs, symptoms, or complaints of a right hand injury.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
DeQuervain's tendonitis of the right thumb with tensynovitis 
of the right hand and wrist because it is related to a hand 
injury he said he incurred in March 1967 while serving on 
active duty.

Service treatment records are negative for any signs, 
symptoms, or complaints of a right hand disorder.  The 
April 1968 separation examination revealed normal upper 
extremities.  The veteran reported on his April 1968 Report 
of Medical History (RMH) that he did not have arthritis or 
rheumatism; a bone, joint, or other deformity; or swollen or 
painful joints.

A VA X-ray from July 2003 revealed no obvious abnormalities.  
The interpreter stated it was a normal right hand.  The 
earliest post-service medical evidence of DeQuervain's 
tendonitis of the right thumb (also noted as tenosynovitis of 
the right hand and wrist) are VA therapy notes from August 
and September 2003.  At that time, it was noted that another 
examiner indicated that an X-ray of the veteran's right hand 
revealed a deformity of his right hand at the base of the 
first digit and an old fracture, spurring, and bone 
enlargement.  He received physical therapy and was taught 
hand exercises to be performed at home.

A private medical record from November 2004 indicated that 
the veteran underwent a right carpal tunnel release.  A 
diagnosis of right carpal tunnel syndrome was provided.  No 
statement was made regarding etiology.

The Board notes that the first post-service competent medical 
evidence of a right hand disorder is from 2003-35 years 
after the veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

During his videoconference hearing before the undersigned 
Acting Veterans Law Judge in October 2007, the veteran 
reported that while on active duty, a spool of wire slipped 
and cut his right hand.  He said he saw a medic, and the 
medic said that it wasn't broken, so he went back to work.  
No X-rays were taken.  He said that he experienced 
intermittent pain in his right hand from that point.  He also 
said that his hand really bothered him while he was working 
at General Motors in the 1980s.  Currently, he reported an 
inability to close his hand.  He self medicated with Tylenol.  
He also said that the first medical treatment he received for 
his right hand was from the VA in 2003.

P.C. reported at the hearing that he had known the veteran 
for about 25 years, and his hand problems had progressed over 
that time.

The Board has also considered the veteran's and P.C.'s 
statements regarding his symptoms.  The veteran and P.C. can 
attest to factual matters of which they have first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran and P.C. as lay 
persons have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation and 
diagnosis are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran and P.C. are competent to report what comes to them 
through their senses, they do not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, they 
cannot provide a competent opinion regarding diagnosis and 
causation.

The Board also notes that the veteran's present statements 
indicating that he experienced a right hand injury in service 
that left chronic residual pain that he experienced 
throughout the years contradict what the veteran reported in 
his April 1968 RMH at the end of his active duty.  The Board 
finds the April 1968 RMH to be more persuasive than the 
veteran's October 2007 statements as the April 1968 RMH was 
produced directly at the end of the veteran's active duty 
whereas the veteran's videoconference testimony was given 
nearly 40 years after his active service.  The mere fact of 
an in-service injury is not enough.  There must be a chronic 
disability resulting from that injury.  The veteran's 
separation examination report and the lack of medical 
evidence of complaints and treatment referable to the 
currently claimed right hand disability for a very 
substantial period of time following the veteran's discharge 
from service suggests that any right hand injury the veteran 
sustained in service was acute and transitory and resolved 
without residual chronic disability.  There is no competent 
medical evidence of record that shows that the veteran's 
current right hand disability is etiologically related to an 
incident of his military service. 

In essence, the evidence of a nexus between the veteran's 
DeQuervain's tendonitis of the right thumb with tensynovitis 
of the right hand and wrist and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

        (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for DeQuervain's tendonitis 
of the right thumb with tensynovitis of the right hand and 
wrist (claimed as residuals of a right hand injury) is 
denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


